DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.

This Office action is in response to Applicant’s amendment filed September 16, 2021.  Applicant has amended claim 1.  Claim 13 has been cancelled.  Currently, claims 1-2, 10-12 and 14-17 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210202 and 20210614.

The rejection of claims 1-2, 10-12 and 14 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Keenan et al, US 2016/0298059, is maintained for the reasons of record.

The rejection of claims 1-2, 10-12 and 14 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ripberger et al, US 2017/0164612, is maintained for the reasons of record.
The rejection of claims 1-2, 10-12 and 14-17 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Uchiyama et al, US 2014/0290694, is maintained for the reasons of record.

The rejection of claims 1-2 and 10 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhong, US 2014/0349910, is maintained for the reasons of record.

The provisional rejection of claims 1-2, 10-12 and 14-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 15 and 18 of copending Application No. 16/413,626 is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive.
Applicant argues that Keenan et al, US 2016/0298059, Ripberger et al, US 2017/0164612, Uchiyama et al, US 2014/0290694, and Zhong, US 2014/0349910, do not teach or suggest in general a hard surface cleaning detergent having a pH of 8.5-12.5 comprising 80-97% by weight of water and 0.01-2.0% by weight of a branched alkoxylated alcohol that is a 2-ethyl hexan-1-ol ethoxylated to a degree of from about 4 to about 6, and propoxylated to a degree of from about 4 to about 6, wherein the alcohol is first propoxylated and then ethoxylated, as required by applicant in the newly amended claims.  However, the examiner respectfully disagrees.  Specifically, the 
The examiner also respectfully maintains that Ripberger et al, US 2017/0164612, clearly discloses a composition comprising at least 90% by weight of water, that the pH of their composition is 3-12, and that preferred alcohol ethoxylates in their detergents include ECOSURF EH6 and ECOSURF EH9 in an amount of 0.1-5.0% by weight (see paragraphs 43-44), per the requirements of the instant invention.  The examiner maintains that page 7, lines 14-16 of the instant specification discloses that ECOSURF EH6 and ECOSURF EH9 are the preferred branched alkoxylated alcohols of the instant invention.
The examiner also respectfully maintains that Uchiyama et al, US 2014/0290694, clearly discloses that their composition contains at least 60-90% by weight of water (see paragraph 109), that the pH of their composition is 9-12 (see paragraph 74), and that 6-22 alkyl groups that contain moles of ethylene oxide and moles of propylene oxide (see paragraphs 25, 38-45 and 49), per the requirements of the instant invention.
The examiner also respectfully maintains Zhong, US 2014/0349910, clearly discloses that their composition contains a branched nonionic surfactant of Formula (I), wherein x is an integer of 4-6, y is 6, R1 is ethyl, and R2 is butyl to form a 2-ethyl hexanol alkoxylate (see paragraphs 9-11), wherein the branched nonionic surfactant of Formula (I) is added to deionized water to form a solution containing 0.1-2.5 grams of surfactant per liter of water (see paragraph 18), per the requirements of the instant invention.
The examiner notes that applicant has requested that the obviousness-type double patenting rejection over copending Application No. 16/413,626 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
September 29, 2021